Proceeding pursuant to CPLR article 78 to review a determination of the respondent Perales dated January 11, 1985, which, after a fair hearing, affirmed the respondent D’Elia’s denial of Maria Licitra’s application for medical assistance.
*645Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
We find that the Commissioner’s determination is supported by substantial evidence in the record that Maria Licitra transferred assets within 24 months of applying for medical assistance in order to qualify for such assistance (Social Services Law § 366 [5] [b] [2]). We, therefore, confirm the determination to deny benefits to her (see, Matter of Pell v Board of Educ., 34 NY2d 222). Niehoff, J. P., Rubin, Eiber and Kunzeman, JJ., concur.